F I L E D
                                                       United States Court of Appeals
                                                               Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                               DEC 6 1999
                              TENTH CIRCUIT
                                                          PATRICK FISHER
                                                                   Clerk

CASCADE ENERGY & METALS
CORPORATION,

      Plaintiff,

and

DR. HAROLD MASUNAGA; YUKIO
AYABE; THE ESTATE OF MARIAN
HARADA; RESOURCE CONCEPTS,
INC.; TELEGRAPH GOLD
CORPORATION, as successor in
interest to the claim of George
Pingree,

      Surety-Plaintiffs-Appellants,
                                               No. 98-4185
                                             (District of Utah)
v.
                                         (D.C. No. 82-CV-1223-J)
JEFFREY G. BANKS; KENNETH
CALDWELL; COASTAL
COMPUTER INVESTMENTS;
ELMER J. DAVIS; ROGER A.
MANN; H. E. MOSES; ROBERT A.
NICKERSON; PETER P. SAMARIN;
HERBERT W. STOLTENBERG;
EDWIN STOLTENBERG; PATRICIA
STOLTENBERG; CHRIS WAUGH;
SAMUEL HARMATZ; BERNARD
HODOWSKI; MANN CALDWELL
PARTNERSHIP; DELFORD R.
ASHLEY; GEORGE SLATER;
PATRICIA SLATER; ROBERT
DOUB; SAM HAMBARIAN; ALYCE
HAMBARIAN; LIONEL ASCHER; A.
C. MEJEDLY; THE ESTATE OF R. E.
DONAHEY; GRACE V. DUNCAN;
ELLIOT WEINBERG,

          Defendants-Appellees.


                            ORDER AND JUDGMENT *


Before SEYMOUR, BRISCOE, and MURPHY, Circuit Judges.



      The appellant sureties appeal the district court’s order granting summary

judgment to the judgment creditors and denying it to the sureties, thus allowing

the judgment creditors to enforce the underlying judgment by collecting on

supersedeas bonds posted by the Sureties. The sureties assert four bases to

reverse the district court’s order: (1) material facts were in dispute; (2) the district

court erred in concluding that the judgment creditors did not actively conceal

pertinent information; (3) the district court erroneously determined the judgment

creditors’ failure to disclose judgment recordings did not constitute a material


      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.

                                          -2-
non-disclosure under Restatement of Securities § 124; and (4) the district court

incorrectly decided that the judgment creditors did not impair the sureties’

collateral. This court exercises jurisdiction pursuant to 28 U.S.C. § 1291 and

affirms.

      This court reviews a grant of summary judgment de novo, applying the

same legal standards used by the district court. See Charter Canyon Treatment

Ctr. v. Pool Co., 153 F.3d 1132, 1135 (10th Cir. 1998). Summary judgment is

appropriate “if the pleadings, depositions, answers to interrogatories, and

admissions on file, together with the affidavits, if any, show that there is no

genuine issue as to any material fact and that the moving party is entitled to a

judgment as a matter of law.” Fed. R. Civ. P. 56(c). In applying this standard,

this court views the facts and reasonable inferences therefrom in a light most

favorable to the non-moving party. See Kaul v. Stephan, 83 F.3d 1208, 1212

(10th Cir. 1996).

      Because the district court sufficiently set out the undisputed material facts

in its order, this court need not repeat those facts here. After conducting a de

novo review of the parties’ briefs and contentions, the district court order, and the

entire record on appeal, this court finds no reversible error. Thus, the order of the




                                         -3-
United States District Court for the District of Utah granting summary judgment

to the judgment creditors is hereby AFFIRMED.

                                     ENTERED FOR THE COURT:



                                     Michael R. Murphy
                                     Circuit Judge




                                       -4-